AFFIRMED; Opinion Filed January 23, 2015.




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-13-01647-CR

                                           JATHAN MEWBOURN, Appellant
                                                       V.
                                           THE STATE OF TEXAS, Appellee

                                  On Appeal from the County Court at Law No. 2
                                              Collin County, Texas
                                      Trial Court Cause No. 002-80569-2013

                                           MEMORANDUM OPINION
                                       Before Justices Francis, Evans, and Stoddart
                                               Opinion by Justice Stoddart
           A jury convicted Jathan Mewbourn of assault causing bodily injury to a member of his

family, and the trial court sentenced him to 365 days’ confinement. In a single issue, appellant

argues the evidence was insufficient to establish he committed the offense. We affirm the trial

court’s judgment.

                                                      FACTUAL BACKGROUND

           The State’s first witness at trial was Lela Mewbourn. 1 At the time of the offense, Lela

and appellant were married. Although they were not living together, they had contact relating to

their children.




    1
        To differentiate Lela Mewbourn from the appellant, we will refer to Lela Mewbourn as Lela.
       On the night of the incident, appellant came to Lela’s home to drop off one of their

children. Appellant placed the child in bed and then left the house. Lela was talking on the

phone and did not speak to appellant. However, Lela testified she followed appellant to the door

and locked the door after he left. Lela then continued talking on the phone in her bedroom.

       Appellant began calling and texting Lela to ask her to open the door again so he could put

the child’s car seat inside the house. In response, Lela went to the door, unlocked it, and went

back to her room to continue her phone conversation. Although Lela assumed appellant left after

delivering the car seat, he did not. After some period of time, appellant “let his presence be

known, that he was in the house.” Appellant then “started trying to take my phone away from

me, screaming, yelling, cussing, like, trying to embarrass me in front of, you know, who I was on

the phone with. You know, clawing, grabbing my arm, trying to take the phone away from me.”

She testified appellant intentionally grabbed her and she felt pain. Once appellant gained control

of her phone, he “slams it up against the wall and breaks into a million pieces.”

       Appellant pushed Lela on to the couch, straddled her with his hand on her throat, and

started choking her. Lela felt as though she could not breathe, she thought she would lose

consciousness, and she thought she would not live past that night. While he was choking her,

“[h]e told me, straight up, that he was going to kill me. He told me also that he would kill my

mother and my father and then made a comment about, you know, who would the kids have to

live with then if we were all dead.” When he stopped choking her, appellant told Lela he was

sorry and he left.

       The next day, Lela purchased a new phone and called her parents who told her she

needed to file a police report. She went to the police station and met with an officer. She

testified she talked to her parents before going to the police because “I just wanted their advice

on the matter.”

                                               –2–
       Lela testified she did not seek any medical attention because she did not have insurance

and “it wasn’t a life-threatening ordeal.” She said she was sore, but able to move.

       Andrew Schultz, an officer with the Dallas Police Department, testified he met Lela when

she came into the police station about noon one day. Lela told Schultz she had been assaulted.

Schultz did not observe any marks on her, but stated “[i]t is common that they don’t show up

when the - - they say it may take a day or two for them to show up if they show up at all.”

Schultz agreed with appellant’s counsel that marks also might not appear because nothing

happened. Schultz said that Lela did not bring the broken cell phone to the police department.

                                        LAW & ANALYSIS

         We review a challenge to the sufficiency of the evidence of a criminal offense for

which the State has the burden of proof under the single sufficiency standard set forth in Jackson

v. Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979). Matlock v. State, 392 S.W.3d 662, 667 (Tex.

Crim. App. 2013). We examine all the evidence in the light most favorable to the verdict and

determine whether a rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt. Id. We defer to the jury’s credibility and weight determinations

because the jury is the sole judge of the witnesses’ credibility and the weight to be given to their

testimony. Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013). When the record

supports conflicting inferences, a reviewing court must “presume that the factfinder resolved the

conflicts in favor of the prosecution” and defer to that determination. Wise v. State, 364 S.W.3d
900, 903 (Tex. Crim. App. 2012).

       The State was required to prove appellant intentionally, knowingly, or recklessly caused

bodily injury to Lela, a member of his family and household, by grabbing and pulling her arm

and hand and by squeezing her neck with his hand. See TEX. PENAL CODE ANN. § 22.01(a); TEX.




                                                –3–
FAM. CODE. ANN. §§ 71.003–71.006.          Bodily injury means physical pain, illness, or any

impairment of physical condition. TEX. PENAL CODE ANN. § 1.07(a)(8).

        Appellant argues the State’s evidence is insufficient because, although Lela testified to

feeling pain, there is no evidence “to support [Lela’s] statement in the form of pictures, signs of

injury or urgency in contacting authorities.” Further, Lela never sought medical attention, did

not immediately notify anyone about the incident, and did not provide her broken cell phone to

police. Instead, Lela waited approximately twelve hours to contact authorities and had no visible

signs of injury.

        In response, the State argues Lela’s testimony established all elements of the offense, and

appellant’s arguments attack Lela’s credibility, which is within the exclusive province of the

jury.

        Lela’s testimony showed she was married to appellant and they had children together.

She testified appellant intentionally grabbed her and she felt pain. He pushed Lela on to the

couch, straddled her with his hand on her throat, and started choking her. Lela felt as though she

could not breathe, she thought she would lose consciousness, and she thought she would not live

past that night. Lela testified appellant said he would kill her. Although the evidence in the case

also showed Lela did not contact the police or her parents for several hours, Lela did not seek

help from a neighbor, Lela did not seek medical attention for any injuries, Schulz did not see any

marks on Lela’s body, and the police did not obtain the broken cell phone, it was the jury’s role,

as the fact finder, to weigh the evidence and assess Lela’s credibility. We defer to the jury’s

determination.

        Viewing the evidence in the light most favorable to the verdict, we conclude a rational

trier of fact could have found beyond a reasonable doubt that appellant committed the assault




                                               –4–
causing bodily injury and involving family violence. The evidence was sufficient to support the

conviction. We overrule appellant’s sole issue.

                                         CONCLUSION

       We affirm the trial court’s judgment.




                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131647F.U05




                                               –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JATHAN MEWBOURN, Appellant                         On Appeal from the County Court at Law
                                                   No. 2, Collin County, Texas
No. 05-13-01647-CR        V.                       Trial Court Cause No. 002-80569-2013.
                                                   Opinion delivered by Justice Stoddart.
THE STATE OF TEXAS, Appellee                       Justices Francis and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 23rd day of January, 2015.




                                             –6–